DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the following must be shown or the feature(s) canceled from the claim(s).  
the plurality of canopy supports with valves being integrally formed and in fluid communication with the first and second rail (claim 14).
the first tab and the second tab attached to an evacuation slide (claim 20)
No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 14 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
Claim 14 sets forth canopy supports that are integrally formed and in fluid communication with the first and second rails. However, the specification fails to describe how the support tubes – each provided with a valve having a self-sealing component – are formed and disposed to be integral and in fluid communication with the first and second rails.
Therefore, in absence of adequate guidance, a person skilled in the art would not be able to make and/or use the claimed invention.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-9 and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Damask et al. (US 5,711,691 A).
Damask et al. show an inflatable structure [S] that is broadly considered to be a canopy support apparatus (Fig 11-13). The support apparatus comprises: a support tube [V2] including a proximal end [14], a distal end [16], and an internal cavity; and a valve extending from the proximal end towards the distal end into the internal cavity, the valve comprising a channel [18] and a self-sealing component [62, 64], the self-sealing component configured to seal the channel when the support tube is in an inflated state.
Re claim 2, an inflating component is coupled to the valve at an inlet [68] to the valve, the inflating component comprising a first tab [24].
Re claim 3, the first tab comprises a fastening feature [72] (see col. 8, lines 26-30).
Re claim 4, the inflating component further comprises a second tab [26] disposed opposite the first tab.
Re claim 5, the inlet is disposed between the first tab and the second tab.
Re claim 6, the channel is configured to expand when air is blown through the inlet.
Re claim 7, the first tab is capable of being, and therefore configured to be, coupled to an evacuation slide.
Re claim 8, in an alternative interpretation, a cord associated with the inflatable device is broadly considered to the canopy fastening feature that is capable of being coupled to a canopy of an evacuation system (see col. 8, lines 26-30).
Re claim 9, an internal pressure acts on the self-sealing component to seal the channel when the canopy support tube is in the inflated state.
Re claim 19, the steps set forth in the method claim are encompassed in the construction and subsequent use of the support apparatus.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10-13 and 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over Evans (US 3,464,515 A) in view of Damask et al. (US 5,711,691 A).
Evans discloses an inflatable evacuation system (Fig 5), comprising: an evacuation slide [10], and a canopy support apparatus comprising a plurality of inflatable support tubes [35] attached to the evacuation slide for supporting the canopy (see Fig 5; and col. 4, lines 25-28).
Although Evans discloses stowing the evacuation slide adjacent an airplane doorway (see col. 1, lines 60-66), it does not disclose using a packboard for stowage. Further, Evans fails to disclose the specifics of the inflation mechanism/structure for inflating the support tubes.
The examiner takes Official notice that use of packboards for stowing evacuation slides is old and well known in the art (e.g., see ¶0020 in US 2018/0079513 issued to Volny et al.). Therefore, it would have been obvious to a person skilled in the art before the effective filing date of the invention to provide Evans with a packboard, which would have provided an efficient mechanism for safely and compactly storing the evacuation system until deployment.
Further, Damask et al., as disclosed previously in ¶6 of this Office action, teaches an inflating mechanism comprising: a support tube [V2] with a valve extending from a proximal end [14] towards a distal end [16] into an internal cavity, the valve comprising a channel [18] and a self-sealing component [62, 64], the self-sealing component configured to seal the channel when the support tube is in an inflated state. An inflating component is coupled to the valve at an inlet [68] to the valve, the inflating component comprising first and second tabs [24, 26].
Therefore, it would have been obvious to a person skilled in the art before the effective filing date of the invention to provide the support tubes of Evans with an inflating mechanism, as taught by Damask et al. Having such an arrangement would have provided a self-sealing inflation mechanism for inflating the support tubes in a safe and efficient manner. 
Re claim 11, the evacuation slide comprises a center tube [34], the canopy support apparatus configured to attach to the center tube (Fig 5).
Re claim 12, the evacuation system comprises a plurality of the canopy support apparatus.
Re claim 13, the evacuation system comprises a plurality of canopy supports coupled to a first rail [11] and a second rail [11] of the evacuation slide (Fig 5 and 6).
Re claim 15, with the modification of Evans in place, the canopy support apparatus would comprise an inflating component coupled to the valve at an inlet to the valve, the inflating component comprising a first tab.
Re claim 16, the first tab comprises a fastening feature [72] (see Damask et al., col. 8, lines 26-30).
Re claim 17, the inflating component further comprises a second tab disposed opposite the first tab.
Re claim 18, a channel of the valve is configured to expand when air is blown through the inlet.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Evans (US 3,464,515 A) in view of Damask et al. (US 5,711,691 A), and further in view of Volny et al. (US 2018/0079513).
Evans, as modified above by Damask et al., discloses an inflatable evacuation system, comprising a plurality of canopy supports that are coupled to the first and second rails of an evacuation slide, as generally set forth in claim 13.
Evans however does not disclose the canopy supports being integrally formed and in fluid communication with the first and second rails of the evacuation slide.
Volny et al. discloses an inflatable evacuation system, comprising a plurality of canopy supports [50] coupled to, or formed to be integral and in fluid communication with, the first and second rails [22] of an evacuation slide (see ¶0028, lines 4-5), thereby establishing an equivalence between two forms of providing support tubes.
Therefore, it would have been obvious to a person skilled in the art before the effective filing date of the invention to make the support tubes of modified Evans (as first modified by Damask et al.) to be integral and in fluid communication with the first and second rails of the evacuation slide, as further taught by Volny et al. Having such an arrangement would have provided an easy and efficient system of automatically inflating the support tubes without requiring a separate inflation mechanism.


Claims 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Evans (US 3,464,515 A) in view of Damask et al. (US 5,711,691 A), and further in view of Silverstone (US 3,034,154 A).
Evans discloses an inflatable evacuation system (Fig 5), comprising: an evacuation slide [10], and a canopy support apparatus comprising a plurality of inflatable canopy support tubes [35] that are detachably attached to the evacuation slide (see Fig 5; and col. 4, lines 25-28).
Evans however fails to disclose the specifics of the inflation mechanism/structure for inflating the support tubes.
Damask et al., as disclosed above, teaches an inflating mechanism comprising: a support tube [V2] with a valve extending from a proximal end [14] towards a distal end [16] into an internal cavity, the valve comprising a channel [18] and a self-sealing component [62, 64], the self-sealing component configured to seal the channel when the support tube is in an inflated state. An inflating component is coupled to the valve at an inlet [68] to the valve, the inflating component comprising a first tab [24] and a second tab [26]. The first and second tabs comprise fasteners in the form of a cord and apertures (see col. 8, lines 26-30).
Therefore, it would have been obvious to a person skilled in the art before the effective filing date of the invention to provide the support tubes of Evans with an inflating mechanism, as taught by Damask et al. Having such an arrangement would have provided a self-sealing inflation mechanism for inflating the support tubes in a safe and efficient manner. 

Further, Evans, as modified first by Damask et al., still does not show how the support tubes are attached to the evacuation slide.
Silverstone shows an inflatable evacuation system deployable from aircraft, comprising: inflatable canopy support tubes [56] that are detachably attached to the rails of the evacuation system by fasteners [65, 66] (see Fig 14).
Therefore, it would have been obvious to a person skilled in the art before the effective filing date of the invention to detachably attach the support tubes of modified Evans using the existing fasteners disposed on each of the first and second tabs, as further taught by Silverstone. Having such a fastening mechanism would have provided a simple yet efficient mechanism to detachably secure the support tubes to the evacuation slide.
Re the steps set forth in the method claims 19 and 20, such are encompassed in the construction and subsequent use of the modified apparatus described above.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 10,233,666 (Haynes et al.) disclose evacuation slides with detachable canopy supports
US 3,833,088 (Chacko et al.) disclose canopy supports 87 comprising loop patches 131 for attaching a canopy 133 (Fig 4)

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AJAY VASUDEVA whose telephone number is (571)272-6689.  The examiner can normally be reached on 6:00 am - 3:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Samuel J. Morano can be reached on 571-272-6684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/AJAY VASUDEVA/Primary Examiner, Art Unit 3617